Exhibit 10.3

Oak Hill Financial, Inc.

Non-Employee Director Deferred Compensation Plan

 

1.            Purpose. The purpose of the Oak Hill Financial, Inc. Non-Employee
Director Deferred Compensation Plan (the “Plan”) is to promote the interests of
Oak Hill Financial, Inc. and Oak Hill Banks and its affiliates (individually and
collectively, the “Company”) and the Company’s stockholders by increasing the
interests of non-employee directors in the growth and performance of the Company
by awarding such directors awards of stock in the Company and by providing such
directors with the opportunity to defer all or a portion of their stock awards.

2.            Administration. The Company’s Board of Directors (the “Board”)
shall administer and interpret this Plan. Subject to the terms of this Plan and
Internal Revenue Code Section 409A and any guidance promulgated thereunder
(“Code 409A”), the Board shall be authorized to interpret the Plan, to establish
any rules and regulations relating to the Plan, and to make all determinations
necessary or advisable for the administration of the Plan. The determination of
the Board in the administration of the Plan shall be final and conclusive.

3.            Plan Participation. The initial participants in the Plan will be
those Directors who had deferred compensation agreements with the Company. Such
Directors are listed in Exhibit A. The Board shall have the authority to select
Directors as future Plan participants.

4.            Election to Defer. Director may elect to have his or her Director
Fees take the form of (a) 100% cash, (b) 50% Shares and 50% cash, or (c) 100%
Shares. In addition, if Director has elected to receive 50% Shares or 100%
Shares, such Director may elect to either (d) receive such Shares as soon as
practicable after the date on which the Director Fees are otherwise earned and
payable, or (e) defer receipt of such Shares until the date on which his or her
service on the Company’s Board terminates and separates as provided in Section 7
of this Plan. In the case of a deferral of the Shares, the cash value of such
Shares shall be credited to the Stock Unit Account (as defined below)
established for the Director and converted to Stock Units (as defined below)
pursuant to Section 6 of this Plan.

 

5.

Election Form.

(a) Director shall effect the election as to the time and form of payment of his
or her Director Fees (as described in Section 4 above) by completing and
delivering an election form (the “Election Form”) to the Company. The Election
Form shall be in the form attached hereto as Exhibit B. An Election Form
effective for a calendar year shall be delivered to the Company prior to the
first day of such calendar year unless otherwise provided by Code 409A, and
shall be irrevocable for that calendar year. An

 

 


--------------------------------------------------------------------------------



 

 

Election Form shall remain in effect for subsequent calendar years until a
written notice to revise the Election Form is delivered to the Company on or
before the first day of the calendar year in which the revision is to become
effective. Except as provided in Subsection (b) below, an initial Election Form
or a revised Election Form shall only apply to Director Fees otherwise payable
to the Director after the end of the calendar year in which such initial or
revised Election Form is delivered to the Company. An Election Form delivered by
the Director shall be irrevocable with respect to any Director Fees covered by
the election set forth therein.

(b) Notwithstanding the foregoing, an election made by a Director in the
calendar year in which such Director first becomes eligible to defer his or her
Director Fees and otherwise participate in the Plan, may be made pursuant to an
Election Form delivered to the Company within 30 days after the date on which
the Director initially becomes eligible to defer such Director Fees and
otherwise participate in the Plan, and such Election Form shall be effective
with respect to Director Fees earned after the date such Election Form is
delivered to the Company.

 

6.

Director Accounts.

(a) Director Fees taking the form of Shares and deferred as provided in the
Election Form pursuant to Section 5 of this Plan shall be credited as a dollar
amount to the Director’s stock unit bookkeeping account (the “Stock Unit
Account”) as of the date on which such Director Fees would have been paid, and
shall be converted as of such date into stock units (the “Stock Units”)
equivalent to whole Shares. Such conversion shall be determined by dividing the
dollar balance of the Director’s Stock Unit Account as of such date by the Fair
Market Value of a Share on such date. For purposes of this Plan, “Fair Market
Value” shall mean the closing price per share of the Company’s common stock as
reported on The Nasdaq National Market, or if such date is not a regular trading
date on such exchange, on the next following regular trading date. The number of
Stock Units for full Shares so determined shall be credited to the Director’s
Stock Unit Account and the aggregate value thereof shall be charged to the cash
balance of the Director’s Stock Unit Account. Any cash balance remaining in the
Director’s Stock Unit Account after such conversion, together with other
subsequent credits of deferred Director Fees thereto and credits thereto
pursuant to subsection (b) below, shall be converted into Stock Units to the
extent possible on the next conversion date.

(b) Additional credits shall be made to the Director’s Stock Unit Account in
dollar amounts equal to the cash dividends (or the fair market value of
dividends paid in property other than Shares) that the Director would have
received had he or she been the owner on each record date of a number of Shares
equal to the number of Stock Units in his or her Stock Unit Account on such
date. In the case of a dividend on the Shares or a common stock split,
additional credits will be made to a Director’s Stock Unit Account of a number
of Stock Units equal to the number of full Shares that the Director would have
received had he or she been the owner on each record date of a number of Shares
equal to the number of Stock Units in his or her Stock Unit Account on such
date. Any cash dividends (or dividends paid in property other than Shares) shall
be converted into Stock Units at the next conversion date as set forth in
subsection (a) above. In the event of a reclassification, reorganization,
redesignation, or other change in the Company’s capitalization, the number of
Stock Units in the Director’s Stock Unit Account shall be proportionately
adjusted or substituted to reflect the same as soon as reasonably practicable
after such event.

(c) Each Stock Unit Account shall be maintained on the books of Oak Hill
Financial on behalf of the Company until full payment of the balance thereof has
been made to

 

 


--------------------------------------------------------------------------------



 

 

the applicable Director (or the beneficiaries of a deceased Director) as
described in Section 7 below. No funds shall be set aside or earmarked for any
account, which shall be purely a bookkeeping device.

7.            Distribution of Director Accounts. Upon termination and separation
of the Director’s service on the Company’s Board (or, if later, any service to
an affiliate), death of the Director, or disability of the Director -- as those
terms are defined in Code 409A -- the Company shall distribute the Director’s
Stock Unit Account to the Director (or to his or her beneficiaries in the event
of his or her death) in the form of Shares (which may be treasury Shares or
Shares purchased by on the open market), a) in five substantially equal annual
distributions starting on the anniversary of the date of such termination and
separation and continuing thereafter for four additional distributions, or b) in
a lump sum as soon as practicable after the date of such death or disability. If
a Director dies or becomes disabled after termination and separation from
service on the Company’s Board and has not received the entire distribution to
which he or she is entitled, the remaining amount shall be distributed in a lump
sum as soon as practicable after the date of such death or disability. However,
if a Director also is a “specified employee,” as that term is defined in Code
409A, of the Company, then no distribution upon termination and separation of
service shall occur until the earlier of 30 days after 6 months following
termination and separation of service from the Company, or the Director’s death.
The Company, or its designee, shall deliver to the Director a certificate
representing a number of Shares equal to the number of Stock Units in the
Director’s Stock Unit Account, registered in the name of such Director (or his
or her beneficiaries), and any remaining cash shall be distributed to the
Director (or his or her beneficiaries). In the event of the Director’s death,
payment of any amount due under this Plan shall be made to the beneficiary or
beneficiaries designated by the Director in a writing delivered to the Company.
If the Director fails to designate a beneficiary, payment of any amount due
under the Plan shall be made to the duly appointed and qualified executor or
other personal representative of the Director to be distributed in accordance
with his or her will or applicable intestacy law; or in the event that there
shall be no such representative duly appointed and qualified within six (6)
months after the date of death, then to such persons as, at the date of the
Director’s death, would be entitled to share in the distribution of such
Director’s personal estate under the provisions of the applicable statute then
in force governing the descent of intestate property, in the proportions
specified in such statute.

8.            Nontransferability. A Director’s Stock Unit Account, and any
rights and privileges pertaining thereto, may not be transferred, assigned,
pledged or hypothecated in any manner, by operation of law or otherwise, other
than (1) by will or by the laws of descent and distribution or (2) to the extent
allowed by the Code and by law, to a grantor trust in which the Director is the
sole beneficial owner pursuant to Code 671 and state law, and shall not be
subject to execution, attachment or similar process.

9.            Director’s Rights Unsecured. The right of the Director or his or
her beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither the Director nor his or
her beneficiary shall have any rights in or against any amounts credited to the
Director’s Stock Unit Account or any other specific assets of the Company. All
amounts credited to the Director’s Stock Unit Account shall constitute general

 

 


--------------------------------------------------------------------------------



 

 

assets of the Company and may be disposed of by the Company at such time and for
such purposes as it may deem appropriate.

10.          Taxes. The Company may withhold from any deferred Director Fees, or
any distributions made pursuant to Section 7 of this Plan, any amounts required
to be withheld by applicable federal, state, and local tax laws and regulations
thereunder. The Director may pay any applicable taxes due with respect to Shares
distributed out of the Director’s Stock Unit Account in cash or in Shares (but
any payment in Shares shall not be in excess of the minimum federal, state, and
local withholding rate), either by having the Company withhold a portion of the
Shares otherwise distributable, or by delivering to the Company Shares otherwise
owned by the Director.

11.          Tax Advisor. Nothing contained in this Plan is intended, nor shall
it be construed, as providing advice to the Director regarding the tax
consequences of this Plan and the Election Form to the Director. The Company
urges the Director to consult his or her own personal tax advisor to determine
the particular tax consequences of this Plan and the Election Form to the
Director, including the effect of federal, state and local taxes, and any
changes in the tax laws from the date of this Plan.

12.          Company’s Election to Terminate. At any time and for any reason,
the Board of the Company or the Board of Directors of Oak Hill Financial may
terminate the Plan as to future deferrals provided that no distributions shall
be made to a Director except as provided in Section 7 and permitted under Code
409A.

 

13.

Expenses. Costs of administration of this Plan will be paid by the Company.

14.          Notices. Any notice required to be given to the Company (including,
but not limited to the Election Form) under this Plan shall be in writing, or by
electronic means, and shall be received when actually delivered, or mailed
postage paid as first class U.S. Mail. Notices shall be directed to the Company
at its corporate offices. Any notice required to be given to the Director shall
delivered to the address stated in the Director’s Election Form.

15.          Governing Law. This Plan shall be governed by the laws of the State
of Ohio, except to the extent preempted by federal law.

16.          Previous Agreements; Amendment; Code 409A. This Plan supersedes all
previous agreements, written or oral, between the Company and any Director
relating to the subject matter hereof. Except as provided below, no amendment or
modification of the terms of the Plan shall be binding on the parties hereto
unless reduced to writing and signed by the Director and the Company. This Plan
shall be interpreted in accordance with Code 409A, shall be administered in
accordance with Code 409A, and shall be deemed to be modified to comply with
Code 409A to the maximum extent necessary to bring the provisions of this Plan
into compliance with Code 409A’s rules. If a Director is unexpectedly required
to include any deferrals in his or her current year’s income because of a
failure to meet the requirements of Code 409A, the Director may receive a lump
sum equal to the amount required to be included in

 

 


--------------------------------------------------------------------------------



 

 

income as a result of the failure to comply with Code 409A. Notwithstanding the
above, the Director agrees to any amendment needed to bring the Plan into
compliance with Code 409A.

17.          Employment; Continued Board Service. Nothing contained in this Plan
shall be construed to constitute an employment contract between the Director and
any person or entity, or an acknowledgement of any employment relationship
between the Director and the Company. In addition, nothing in this Plan shall be
construed as providing the Director with a right to be retained as a member of
the Company’s Board.

18.          No Rights of Stockholders. Nothing in this Plan shall give any
Director the rights and privileges of a stockholder of the Company unless and
until the Company delivers to the Director the certificate representing the
number of Shares the Director is to receive in accordance with Section 7 of the
Plan.

19.          Severability. In the event any provision of this Plan is held
illegal or invalid, the remaining provisions of this Plan shall not be affected
thereby.

 

20.

Effective Date. The Plan shall be effective as of January 1, 2006.

 

 


--------------------------------------------------------------------------------



 

 

Exhibit A

Initial Plan Participants

1.

Candice R. DeClark-Peace

2.

Donald P. Woods

 

3.

H. Grant Stephenson

 

 

 


--------------------------------------------------------------------------------



 

 

Exhibit B

OAK HILL FINANCIAL, INC.

NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

Election, Deferral and Beneficiary Designation Form

for Non-Employee Directors

under the Oak Hill Financial, Inc., 2004 Stock Incentive Plan

I, ___________________________________, am a director of [Select one]:

 

o

Oak Hill Financial, Inc.

 

o

Oak Hill Banks

 

Each entity by the boxes above shall be individually and collectively referred
to as the “Company”).

Pursuant to the Oak Hill Financial, Inc. Non-Employee Director Deferred
Compensation Plan (the “Plan”), I hereby make the following elections with
respect to Director Fees (as defined in the Plan) on the date indicated below.

1.

Election Regarding Form of Director Fees

I elect that my Director Fees take the form of:

 

o

100% shares of common stock of Oak Hill Financial, Inc. (“Shares”)*

 

o

50% Shares and 50% cash*

 

 

o

100% cash and no Shares

 

(* Note: If you have checked either of these boxes indicating your election to
have your Director Fees take the form of Shares (either 100% or 50%), you must
also make an election as to whether you will defer payment of the Shares by
completing Part 2 below. You do not have the option of deferring Director Fees
taken in the form of cash).

2.

Election Regarding Deferral of Director Fees Taking the Form of Shares

I have elected that either 100% or 50% my Director Fees take the form of Shares,
and further elect with respect to such Shares:

 

o

TO DEFER receipt of the Shares which are otherwise payable to me.

(Note:     by checking the box immediately above, you will have elected to defer
your receipt of all of the Shares which you may be entitled to receive.)

 

 


--------------------------------------------------------------------------------



 

 



 

o

NOT TO DEFER receipt of the Shares which are otherwise payable to me.

(Note: by checking the box immediately above, you will have elected to receive
all of the Shares which you may be entitled to receive when the Director Fees
are otherwise payable, which is the last day of each month during which you
served as a director of the Company)

3.

Terms Common to the Elections

With respect to the foregoing elections, I understand that:

 

(a)

if I have filed this Election Form within 30 calendar days of the date on which
I first become eligible to make elections with respect to my Director Fees under
a previous agreement or under the Plan, the election(s) I have made will be
effective for all Director Fees that I earn after the date that I file this
Election Form with the Company;

 

(b)

if I have filed this Election Form after the period referenced in (1) above, the
elections I have made will be effective for all Director Fees that I earn as of
the first day of the calendar year after I file the Election Form with the
Company;

 

(c)

I may revise the election as to the form of my Director Fees pursuant to
paragraph 1 above for Director Fees earned for calendar years commencing after
my delivery to the Company of a written notice of revision;

 

(d)

any deferral election that I have made pursuant to paragraph 2 above is
irrevocable until the first day of the calendar year following the calendar year
in which I provided written notification to the Company of my intent to change
my deferral election for the next calendar year.

 

(e)

neither I nor my legal representative shall be, or have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares payable
upon distribution of a deferred Stock Unit unless and until certificates for
such Shares have been issued;

 

(f)

all payments of cash or Shares are subject to tax withholding requirements, if
any;

 

(g)

this Election Form is intended to comply with Section 409A of the Internal
Revenue Code and the regulations promulgated thereunder. To the extent that any
elections do not comply with Section 409A or the regulations, the election shall
be deemed to be modified to be consistent with Section 409A and guidance
promulgated thereunder. I agree to any changes necessary to bring this Election
Form into conformity with Section 409A and the guidance promulgated thereunder;

 

 


--------------------------------------------------------------------------------



 

 



 

(h)

the Company has not and will not provide me with any advice or opinion regarding
the tax consequences of this election and the Plan, and that I am solely
responsible for obtaining my own tax advisor with respect to these matters;

 

(i)

in the event of any discrepancy between the Plan and this Election Form, the
Plan shall control.

If I shall cease to be a Director of the Company by reason of my death, or if I
shall die after I become entitled to a distribution under the Plan but prior to
receipt of the entire distribution to which I am entitled, then all of the
distribution to which I am entitled under the Plan and which has not been
distributed to me at the date of my death shall be distributed to
____________________ (insert name of beneficiary) in a lump sum. If no
beneficiary is named distributions shall be made as provided in the Plan.

By signing below, I consent to have all amounts previously deferred under
agreements between the Company and me, as well as amounts deferred under the
Plan, administered hereinafter in accordance with the Plan.

 

Date:

 

 

 

 

 

 

(Director’s Name)

 

 

 

 

 

 

 

 

 

 

 

Receipt acknowledged on behalf of the Company by:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

Its

 

 

 

 

 